Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following:
Fig. 1 shows 177 and 179 which are described in the specification as the torqueing bolts, however, in Fig. 1 does not point at the bolts like 173 and 175.
Fig. 1 shows 112 which is described in the specification as one of the penetration holes, however, in Fig. 1 does not point at the penetration holes like 108 and 110. 
Fig. 1 shows 122, 124, 126, and 128 which are described in the specification as the first side penetrations, however, in Fig. 1 appears to point at only one of the at least four jaws and should correspond to each of the at least four jaws.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "118" and "120" in Fig. 1 have both been used to designate the same bolt hole penetration which in the specification describes as separate bolt hole penetrations.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: second side penetration 130, 132, 134, 136 as described in paragraph [036].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification in paragraph [001] recites “October 7, 2020” and should be “October 7, 2019”.
The specification in paragraph [080] recites “the claim may be further configured” should be “the clamp may be further configured”. 
The specification in paragraphs [049] recites “clamp screw 706”, “cap screws 706”, and “cap screw 708”, and the clamp screw should only be referenced as 706 to be consistent with the rest of the specification and drawings. The cap screws should be 712 to be consistent with the rest of the specification and drawings.
Claim Objections
Claims 9, 21, and 23-25 are objected to because of the following informalities: 
Claim 9 in lines 2-3 recites “connect a first side of the jaw to a second side of the jaw” and should be “connect [[a]] the first side of the jaw to [[a]] the second side of the jaw” since the first side and the second side was previously recited in claim 6.
Claim 21 in lines 9-10 recites “a mechanical connection connecting each of the at least four clamp plates to one of the at least four clamp jaws” should be “a mechanical connection connecting each of the at least four clamp plates to 
	Claim 23 in line 1 recites “The claim according to claim 22” and should be “The clamp according to claim 22”.
Claim 24 in line 1 recites “The claim according to claim 21” and should be “The clamp according to claim 21”.
Claim 25 in line 1 recites “The claim according to claim 24” and should be “The clamp according to claim 24”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “at least a washer placed between the at least one clamp screw and each of the at least four clamp jaws” in lines 2-3 which is unclear if the claim requires only one washer, at least one washer, or a washer for each clamp jaw. Also, the recitation “at least one clamp screw” is confusing since claim 21 requires at least four clamp screws. Therefore, the recitation “at least one clamp screw” lacks antecedent basis and is unclear as a whole with claim 22 of how many washers and clamp screws are being claimed. For examination purposes, claim 22 will be interpreted as “at least one first washer placed between each of the at least four clamp screws and each of the at least four clamp jaws” since there is at least one washer at each of the four clamp jaws as shown in Fig. 11 at 1104 or 1106. 
Claim 23 recites “at least a second washer placed between the at least one clamp screw and the clamp plate” in lines 2-3 which is unclear for similar reasons above for claim 22 of how many second washers are there and in claim 21 requires at least four clamp screws and at least four clamp plates. Therefore, the recitations “at least one clamp screw and the clamp plate” lacks antecedent basis and is unclear if the claim is only requiring one second washer at a single clamp plate or a second washer for each of the at least four clamp plates. For examination purposes, claim 23 will be interpreted as “at least one second washer placed between each of the at least four clamp screws and the at least four clamp plates” since there are at least two washers at each of the four clamp jaws as shown in Fig. 11 at 1104 and 1106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane et al. (US 5,951,066 hereinafter “Lane”).
In regard to claim 1, Lane discloses a method for establishing a connection with a clamp (Fig. 1, clamp at 30), comprising: 
identifying a first piping system (Fig. 1, pipe 10 can be interpreted as a first piping system) for connection to a second piping system (Fig. 2, pipe 12 can be interpreted as a second piping system); 
positioning a first end of a clamp on an end of the first piping system (Fig. 1, first end at 34 is positioned on the end of pipe 10 at 38 similar to Figs. 8 and 10 of the applicant’s invention); 
inserting an end of a second piping system into a second end of the clamp (Fig. 1, second end at 36 and an end at 42 of second pipe 12 is inserted in 30 such that the end of 12 is positioned in clamp 30 similar to Figs. 8 and 10 of the applicant’s invention); and 
torqueing at least four bolts (Figs. 1 and 2, at least 4 bolts from 56A-56R) of the clamp onto the first piping system and the second piping system (Figs. 1 and 2, bolts from 56A-56R are torqued onto the first piping system 10 and second piping system 12 to form the connection shown in Fig. 1 and in 4:47-67 to 5:1-5 discloses torqueing the bolts 56A-56R to form the clamp connection shown in Fig. 1. This interpretation is similar to the applicant’s invention shown in Figs. 8 and 10 where the clamp jaws joins two flanged pipe ends.), such that at least four jaws of the clamp engage both the first piping system and the second piping system (Fig. 1, jaw at 46A and in Fig. 2 shows each bolt from 56A-56R correspond to jaws from 46A-46R).  
In regard to claim 2, Lane discloses the method according to claim 1, wherein each of the at least four bolts of the clamp are configured to engage both a clamp body and one of the at least four jaws (Figs. 5-7 shows different positions of engaging the bolts 56 and jaws 46 with the clamp body 30 by threading of the bolts 56 to the threading at 54 of the clamp body 30).  
In regard to claim 3, Lane discloses the method according to claim 2, wherein each of the at least four bolts of the clamp engages the clamp body in a threaded hole (Figs. 5-7, threading at 54).  
In regard to claim 4, Lane discloses the method according to claim 3, wherein each of the at least four bolts is threaded to match the threaded hole (Figs. 5-7 shows both the bolts 56 and the opening at 54 of the clamp body are threaded to match each other).  
In regard to claim 5, Lane discloses the method according to claim 1, wherein the end of the first piping system and the end of the second piping system are each flanged ends (Fig. 1, hub portions 20 and 24 are flanged ends).  
In regard to claim 13, Lane discloses a method for establishing a connection between a first piping system (Fig. 1, pipe 10 can be interpreted as a first piping system) and a second piping system (Fig. 2, pipe 12 can be interpreted as a second piping system) with a clamp (Fig. 1, clamp at 30), comprising: 
positioning a first end of the clamp on an end of the first piping system (Fig. 1, first end at 34 is positioned on the end of pipe 10 at 38 similar to Figs. 8 and 10 of the applicant’s invention); 
placing an end of a second piping system into a second end of the clamp (Fig. 1, second end at 36 and an end at 42 of second pipe 12 is inserted in 30 such that the end of 12 is positioned in clamp 30 similar to Figs. 8 and 10 of the applicant’s invention); and 
engaging a series of jaws from the clamp on to both the first piping system and the second piping system (Fig. 1, jaw at 46A and in Fig. 2 shows each bolt from 56A-56R correspond to a series of jaws from 46A-46R).  
In regard to claim 14, Lane discloses the method according to claim 13, wherein the engaging the series of jaws from the clamp comprises: 
torqueing at least four bolts to move the series of jaws from an open configuration to a closed configuration (In 4:47-67 to 5:1-5 discloses torqueing the bolts 56A-56R to form the clamp connection shown in Fig. 1. An open position can be seen in Fig. 3 where the pipes 10 and 12 can be positioned within 30 and in Fig. 1 shows the closed configuration where the bolts 56 are torqued to push the jaws 46 to engage the flanged ends of 10 and 12).  
In regard to claim 15, Lane discloses the method according to claim 14, each of the at least four bolts of the clamp are configured to engage both a clamp body and one of the at least four jaws (Fig. 1, bolts 56 engage clamp 30 at the threading at 54 and bolts 56 engage the jaws at 52).  
In regard to claim 16, Lane discloses the method according to claim 13, wherein each of at least four bolts of the clamp engages the clamp body in a threaded hole (Figs. 5-7 shows threading of bolt 56 engaging the threading at 54 of the clamp body 30).  
In regard to claim 17, Lane discloses the method according to claim 16, wherein each of at least four bolts is threaded to match the threaded hole (Figs. 5-7 shows both the bolts 56 and the opening at 54 of the clamp body are threaded to match each other).  
In regard to claim 18, Lane discloses the method according to claim 13, wherein the end of the first piping system and the end of the second piping system are each flanged ends (Fig. 1, hub portions 20 and 24 are flanged ends).  
In regard to claim 19, Lane discloses the method according to claim 13, wherein the engaging the series of jaws from the clamp on to both the first piping system and the second piping system is a series of at least two jaws (Fig. 1, jaw at 46A and in Fig. 2 shows each bolt from 56A-56R correspond to jaws from 46A-46R. There are at least two jaws 46A and 46B of the series of jaws from 46A-46R that engage pipes 10 and 12 as shown in Fig. 1.).  
In regard to claim 20, Lane discloses the method according to claim 19, wherein the engaging the series of jaws from the clamp on to both the first piping system and the second piping system is a series of at least four jaws (Fig. 1, jaw at 46A and in Fig. 2 shows each bolt from 56A-56R correspond to jaws from 46A-46R. There are at least four jaws 46A-46D of the series of jaws from 46A-46R that engage pipes 10 and 12 as shown in Fig. 1.).  

Claims 1-3, 5-8, 10, 13-16, 18-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pendleton (US 10,400,925).
In regard to claim 1, Pendleton discloses a method for establishing a connection with a clamp (Figs. 1A-2, ring 14 can be interpreted as a clamp), comprising: 
identifying a first piping system (Fig. 2, pipe 12A) for connection to a second piping system (Fig. 2, pipe 12B); 
positioning a first end of a clamp on an end of the first piping system (Fig. 2, end of 12A fits through an open axial end of 14 and positioned within 14 as shown); 
inserting an end of a second piping system into a second end of the clamp (Fig. 2, end of 12B fits through another axial open end of 14 and positioned within 14 as shown); and 
torqueing at least four bolts (Figs. 1A and 2 shows at least four bolts 52) of the clamp onto the first piping system and the second piping system (Figs. 1A-2, at least four of the bolts 52 are torqued to push the collet 50 to engage pipes 12A and 12B and in 3:66-67 to 4:1-15 discloses the bolts 52 are torqued to actuate collets 50 to engage the pipes 12A and 12B), such that at least four jaws of the clamp engage both the first piping system and the second piping system (Fig. 1B shows a cross-section where there are a total of 24 clamp units 16 and Fig. 2 shows the cross-section of two axially adjacent clamp units 16 where each of them respectively engage a collet 50 that engages a respective end of 12A and 12B. Therefore, when eight of the bolts 52 are torqued, there are at least four collets 50 which can be reasonably interpreted as jaws engaging the first pipe end of 12A and the second pipe end of 12B).  
In regard to claim 2, Pendleton discloses the method according to claim 1, wherein each of the at least four bolts of the clamp are configured to engage both a clamp body (Fig. 2, bolts 52 engage 14 by at least inserting through 14) and one of the at least four jaws (Fig. 2, bolts 52 engage 50 by the threads of 52 which engage a threaded bore hole of 50 as shown).  
In regard to claim 3, Pendleton discloses the method according to claim 2, wherein each of at least four bolts of the clamp engages the clamp body in a threaded hole (Fig. 2, each bolt 52 extends axially through a threaded hole defined by the threading between 54 and 14, therefore, each bolt 52 can be interpreted as engaging the clamp body in a threaded hole).  
In regard to claim 5, Pendleton discloses the method according to claim 1, wherein the end of the first piping system and the end of the second piping system are each flanged ends (Fig. 2, pipes 12A and 12B both have flanged ends).  
In regard to claim 6, Pendleton discloses an arrangement (Figs. 1A-2 shows an arrangement of clamp units 16 coupled to ring 14 which as a whole form a clamp that connects two pipes 12A and 12B), comprising: 
a clamp body (Figs. 1A-2, ring 14 has a clamp body) configured in a cylindrical shape (Figs. 1A and 1B, body of 14 is cylindrical as shown), the clamp body having at least four penetrations (Figs. 1A and 1B, body of 14 have penetrations in the form of through-holes for each clamp units 16 and the through-hole can be seen in Fig. 2 where each clamp unit 16 extends through 14), each of the at least four penetrations having a bolt hole penetration with a first side penetration (See image below, a first side penetration can be interpreted as shown) and a second side penetration (See image below, a second side penetration can be interpreted as shown); and 20 CONFIDENTIALPATENTATTORNEY DOCKET GAR-004 CLAMP WITH JAW ASSEMBLY AND METHOD OF USE 
at least four jaws (Figs. 1A-2, each clamp units 16 have a collet 50 which can be interpreted as a jaw and the clamp body 14 has at least four jaws 50), each of the at least four jaws configured to be inserted into one of the at least four penetrations (See image below, each jaws 50 are inserted into a respective penetration of each clamp units 16), each jaw having a first side and a second side (See image below, the jaws 50 have a first side facing radially outward and a second side facing radially inward towards the pipes 12A and 12B), the first side configured to insert into the first side penetration (See image below, the first side of the jaw is inserted and movable through the first side penetration), and the second side configured to insert into the second side penetration (See image below, the second side of the jaw is inserted and movable through the second side penetration), each of the at least four jaws having a penetration (Fig. 2, each of jaw 50 includes a threaded bore hole which can be interpreted as a penetration that receives the threaded part of bolt 52); and 
at least four bolts (Figs. 1A-2, each clamp units 16 includes a bolt 52 and a shown in Figs. 1A-1B includes at least four bolts 52), each of the at least four bolts configured to be inserted into both the penetration of each jaw and the bolt hole penetration of the clamp body (See image below, the bolts 52 are inserted to both the penetration of each jaw at the threaded bore hole of 50 and the penetration of the clamp body of 14).  

    PNG
    media_image1.png
    845
    654
    media_image1.png
    Greyscale


In regard to claim 7, Pendleton discloses the arrangement according to claim 6, wherein the at least four penetrations are equidistantly spaced around the clamp body (See image below, three indicated locations that include the penetrations and a fourth one radially opposite the one in the middle. In other words, there are at least four penetrations spaced equidistantly around the clamp body 14 by 90 degrees.).  

    PNG
    media_image2.png
    434
    735
    media_image2.png
    Greyscale

In regard to claim 8, Pendleton discloses the arrangement according to claim 6, wherein each jaw has at least one stiffener (Fig. 4, each jaw 50 includes a projection at 112 that applies a force 112 to pipes 12A or 12B which can be reasonably interpreted as a stiffener similar to the applicant’s invention of a stiffener shown in Fig. 5 at 512 and 514 which are protrusions extending from the jaw).  
In regard to claim 10, Pendleton discloses the arrangement according to claim 6, wherein each jaw of the arrangement is configured to move from an open position to a closed position upon a torque of each of the at least four bolts (In 3:66-67 to 4:1-15 discloses the bolts 52 are torqued to actuate jaws 50 to engage the pipes 12A and 12B and in Fig. 2 shows the open position for pipe 12B where 50 is actuated by bolt 52 in an open position so that pipe 12B can be inserted and the closed position shown for 12A for 50 is actuated by bolt 52 to engage the flanged end of pipe 12A).  
In regard to claim 13, Pendleton discloses a method for establishing a connection between a first piping system and a second piping system with a clamp (Fig. 2, first and second piping systems at 12A and 12B which are connected by clamp at 14), comprising: 
positioning a first end of the clamp on an end of the first piping system (Fig. 2, a first end of the clamp 14 is positioned on an end of 12A); 
placing an end of a second piping system into a second end of the clamp (Fig. 2, a second end of 12B is placed into a second end of clamp 14); and 
engaging a series of jaws from the clamp on to both the first piping system and the second piping system (Fig. 2, the cross-section shows at least a series of jaws 50 adjacent one another that clamps on to both the first pipe 12A and the second pipe 12B. The series of jaws can include more as shown in Figs. 1A and 1B.).  
In regard to claim 14, Pendleton discloses the method according to claim 13, wherein the engaging the series of jaws from the clamp comprises: 
torqueing at least four bolts to move the series of jaws from an open configuration to a closed configuration (Figs. 1A-2, at least four of the bolts 52 are torqued to push the collet 50 to engage pipes 12A and 12B and in 3:66-67 to 4:1-15 discloses the bolts 52 are torqued to actuate collets 50 to engage the pipes 12A and 12B. The open configuration can be seen in Fig. 2 for pipe 12B where 50 is open to allow 12B to be inserted and the closed configuration can be seen for 12A where 52 is torqued to force 50 to engage the flange of pipe 12A.).  
In regard to claim 15, Pendleton discloses the method according to claim 14, wherein each of the at least four bolts of the clamp are configured to engage both a clamp body and one of the at least four jaws (Figs. 1A-2, the at least four bolts 52 engage 54 which can be reasonably interpreted as body part of the clamp as a whole and the bolts 52 engage the threaded bore hole of 50).  
In regard to claim 16, Pendleton discloses the method according to claim 13, wherein each of at least four bolts of the clamp engages the clamp body in a threaded hole (Fig. 2, each bolt 52 extends axially through a threaded hole defined by the threading between 54 and 14, therefore, each bolt 52 can be interpreted as engaging the clamp body in a threaded hole).  
In regard to claim 18, Pendleton discloses the method according to claim 13, wherein the end of the first piping system and the end of the second piping system are each flanged ends (Fig. 2, pipes 12A and 12B each have flanged ends that engage the jaws 50).  
In regard to claim 19, Pendleton discloses the method according to claim 13, wherein the engaging the series of jaws from the clamp on to both the first piping system and the second piping system is a series of at least two jaws (Fig. 2, the series of jaws is at least a series of at least jaws adjacent one another as shown to engage both pipes 12A and 12B).  
In regard to claim 20, Pendleton discloses the method according to claim 19, wherein the engaging the series of jaws from the clamp on to both the first piping system and the second piping system is a series of at least four jaws (Fig. 2 shows at least four jaws 50 where two adjacent jaws 50 are radially opposite to another two adjacent jaws. See Figs. 1A and 1B that shows more series of jaws at each clamp unit 16.).  
In regard to claim 21, Pendleton discloses a clamp (Figs. 1A-2 shows an arrangement of clamp units 16 coupled to ring 14 which as a whole form a clamp that connects two pipes 12A and 12B), comprising: 
a main body ring (Figs. 1A-2, ring body 14) with at least four openings (Figs. 1A and 1B, body of 14 have openings in the form of through-holes for each clamp units 16 and the through-hole can be seen in Fig. 2 where each clamp unit 16 extends through 14); 
at least four clamp jaws (Figs. 1A-2, each clamp units 16 have a collet 50 which can be interpreted as a jaw and there are at least four jaws 50), each of the at least four clamp jaws configured to be inserted in to at least one opening (Fig. 2, each jaw 50 is inserted to the openings of 14 such that 50 can be operated in closed and open positions for connecting to pipes 12A and 12B); 
at least four clamp screws (Figs. 1A-2, each clamp units 16 includes a bolt 52 and a shown in Figs. 1A-1B includes at least four bolts 52 which can be reasonably interpreted as clamp screws similar to the applicant’s invention of a clamp screw 706 in Fig. 11 that is used to operate a jaw at 704), each of the at least four clamp screws positioned in each of the at least four clamp jaws (Fig. 2, each 52 is positioned in each 50 by the connection between the threads of 52 and the bore hole threads of 50 as shown); 
at least four clamp plates (Fig. 2, lock collars 76 can be reasonably interpreted as clamping plates similar to the applicant’s invention shown in Fig. 10 at 708 which is a cylindrical part that has a through-hole where a hex portion of the clamp screw 706 extends through and in 5:18-25 discloses the locking collar 76 is for restraining 52 into position so that 52 can actuate 50), each of the at least four clamp plates configured over one of the at least four clamp screws (Fig. 2, each 76 receives a portion of 52 and in Fig. 1A shows the hex portion of 52 extending within 76); and 
a mechanical connection (Fig. 2, 54 can be reasonably interpreted as a mechanical connection that connects to 14, 50, 52, and 76 as shown) connecting each of the at least four clamp plates to one of the at least four clamp jaws (Fig. 2, 76 and 50 are connected to each by at least 54 and 52 and in 5:18-25 discloses the parts 52, 54, 50, and 76 operate together in order for 52 to actuate the jaws 50 to connect to pipes 12A and 12B as shown).  
In regard to claim 22, Pendleton discloses the clamp according to claim 21, further comprising: 
at least one first washer (Fig. 3, thrust washer 70) placed between each of the at least four clamp screws and each of the at least four clamp jaws (Fig. 3, each 52 and 50 includes the washer 70 which is at least axially between the end of 52 at 76 to an end of jaw 50).  
In regard to claim 24, Pendleton discloses the clamp according to claim 21, wherein the mechanical connection is at least one cap screw (Fig. 2, 54 can be reasonably interpreted as a cap screw since 54 threads to a threaded bore hole of 14 as shown and forms a cap for 52 and 50).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Pendleton (US 10,400,925) in view of Guo X (CN 106439313 B).
In regard to claims 11 and 12, Pendleton discloses the arrangement according to claim 6, but does not expressly disclose at least one of the clamp body, the at least four jaws, and at least four bolts is made of a metallic material;
wherein the metallic material is one of carbon steel, aluminum, and titanium.
In the related field of clamp connectors for flanged pipes, Guo X teaches a clamp connection (Fig. 3) having a clamp (Fig. 3, clamp 3) and bolts (Fig. 3C shows the bolts forming the clamp and in paragraph [0188] of the English translation discloses the bolts are made of carbon steel) that are both made of carbon steel in order to have the advantage of a material capable of withstanding low to high pressure, subzero low to high temperature, and can be used for flammable and explosive media (See paragraphs [0019] and [0035] of the English translation that discloses the advantage of carbon steel).
It would have been obvious to one having ordinary skill in the art to have modified the material of the clamp and/or bolts of Pendleton to be made of a metal such as carbon steel in order to have the advantage of a material capable of withstanding low to high pressure, subzero low to high temperature, and can be used for flammable and explosive media as taught by Guo X in [0019] and [0035] of the English translation.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the material of the clamp body, the at least four jaws, and at least four bolts to be made of a known material such as carbon steel since the material was known to provide durability, sustainability, affordability, and safety as described at https://threedmetals.com/blog/the-benefits-of-using-carbon-steel-in-construction/. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Pendleton (US 10,400,925) in view of Essentra Components, "How and when to use washers effectively", March 16, 2018, Essentra Components, Pages 1-2 (Hereinafter “Essentra”).
Pendleton discloses the clamp according to claim 22, but does not expressly disclose further comprising: 
a second washer placed between each of the at least four clamp screws and the at least four clamp plates (Pendleton appears to show a ring part between the indicated clamp plate at 76 and bolt 52 as shown below, however, Pendleton does not expressly disclose what appears to be a washer between 76 and 52).  

    PNG
    media_image3.png
    400
    656
    media_image3.png
    Greyscale

	In the related field threaded fastener connections, Essentra teaches that threaded fasteners do a more reliable job when accompanied by washers by protecting a surface from damage, distributing pressure, and prevent fasteners from unwanted moving and corrosion (Page 1 shows a figure of flat washers and paragraphs 1-3 on page 1 discloses the advantages of washers. Page 2 under the section “Flat washers” for a description of flat washers are known to be a general type of washer for fasteners.).
	It would have been obvious to one having ordinary skill in the art to have modified the fastened connection at 76, 54, and 52 of Pendleton to include a second washer in order to have the advantage of protecting a surface from damage, distributing pressure, and prevent fasteners from unwanted moving and corrosion as taught by Essentra on pages 1-2.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Pendleton (US 10,400,925).
Pendleton discloses the clamp according to claim 24, wherein there are at least 24 cap screws (Fig. 1B, each clamp unit 16 includes a cap screw interpreted as 54 in Fig. 2 and Fig. 1B shows there are six rows of clamp units 16 having two units per row that define half of the units. Therefore, Fig. 1B shows the assembly includes at least 24 cap screws. In 3:12-27 discloses that there may be any desirable number of clamp units 16.) but does not expressly disclose at least 32 cap screws.
While Pendleton do not expressly disclose at least 32 cap screws; the number of cap screws may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Pendleton to have at least 32 cap screws, as the number of cap screws may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a stronger clamping force of a clamp by having more units applying pressure to secure around flanged pipes and/or the advantage of reliability for larger pipes that would require more units. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
It is also noted that the applicant’s specification does not provide criticality of the at least 32 caps screws and the only mention of the number of cap screws is in paragraph [0080]. Therefore, the at least 32 caps screws appears to be an arbitrary amount and one of ordinary skill in the art would question if having more or less cap screws would provide unpredictable and non-obvious results.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claim 9:
Pendleton discloses the arrangement according to claim 6 but does not show or suggest at least two stiffeners, and each of the at least two stiffeners are positioned to connect the first side of the jaw to the second side of the jaw. It would not have been obvious to one of ordinary skill in the art to have modified Pendleton to include at least two stiffeners positioned to connect the first side of the jaw and the second side of the jaw since the jaws at 50 of Pendleton are designed and shaped to apply a force as shown in Fig. 4 at 112. A modification to include at least two stiffeners near the section at 112 would alter the force and connection between 50 and the flanged pipe that is not suggested by Pendleton and such a modification would require hindsight reasoning and reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Kobayashi (US 2018/0328524 A1), Kennedy, Jr. et al. (US 2011/0291409 A1), Liew (US 8,740,261), and Shanks, II (US 4,068,865) discloses clamp connector for two pipes having a clamp body, bolts, and jaws.
Watkins (US 5,333,911) and Westberg (US 4,063,758) discloses a clamp connector for two pipes having a clamp body and bolts used to grip to a pipe.
Shemtov (US 8,646,813) discloses a clamp connector for a pipe having a clamp body with a bolt hole penetration and two side penetrations, a jaw with a first side that inserts into one of the clamp body penetrations and a second side that inserts into the other clamp body penetration, and a bolt that inserts into the bolt hole penetration.
Maier et al. (US 8,430,433) discloses a clamp connector having multiple jaws and each jaw includes two bolts that insert through a penetration of the jaws and onto a first pipe or a second pipe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679